327 Mich. 648 (1950)
42 N.W.2d 774
ATTORNEY GENERAL
v.
SHAW.
Docket No. 76, Calendar No. 44,061.
Supreme Court of Michigan.
Dismissed May 18, 1950.
*649 Stephen J. Roth, Attorney General, Edmund E. Shepherd, Solicitor General, and Maurice M. Moule, Assistant Attorney General, for plaintiff.
Miller, Canfield, Paddock & Stone, for defendant.
DETHMERS, J.
This is a companion case to Attorney General v. Contract Purchase Corporation, ante, 636, in which opinion has this day been filed. Defendant is a licensed used-car dealer involved in one of the transactions considered in that case. Plaintiff claims here, as there, violation of the usury laws, the small loan act, and the insurance code, cited in that opinion. Decision on those points in that case is conclusive here.
In addition, plaintiff claims in this case that quo warranto lies to test the validity of defendant's license to engage in the used-car business, urging that he should be ousted from the privileges afforded by such license because he violated section 14 of the motor vehicle title law (PA 1921, No 46, as amended [CL 1948, § 256.114 (Stat Ann 1947 Cum Supp § 9.1482)]). The violation consists of furnishing a written statement to the buyer, required by section 14, which did not set forth separately, as required, the amount of the finance charge and the amount of the insurance charge, but lumped them together. The factual situation is similar to that in People v. Dale H. Hughes, Inc., 321 Mich 573. Here, as in that case, defendant's written statement given to the buyer did comply with the requirements of the motor vehicle retail instalment sales act (PA 1939, No 305 [CL 1948, § 566.302 (Stat Ann 1949 Cum Supp § 19.415[2])]). In holding in that case that compliance with the latter act was no defense to a criminal charge under the former act, we stressed that the former was a criminal and the latter a civil act as regards punishment or remedy. Plaintiff cites *650 no authority in this case for the proposition that violation of the former act in the respect noted, despite full compliance with the requirements of the latter act, constitutes grounds for the relief here sought. Section 14 of the motor vehicle title act itself makes no provision for such relief, but, on the contrary, provides that violations of the requirements of the section shall constitute misdemeanors, punishable as such, and it authorizes revocation of licenses thereunder by the secretary of State for good cause shown.
The information in the nature of quo warranto is dismissed, without costs, a public question being involved.
BOYLES, C.J., and REID, NORTH, BUTZEL, CARR, BUSHNELL, and SHARPE, JJ., concurred.